LEASE AGREEMENT

 

THIS LEASE AGREEMENT, made this _____ day of July, 2004, by and between THE
MILLER REALTY GROUP, LLP, a Limited Liability Partnership with a place of
business at 599 Avenue D, Williston, County of Chittenden, State of Vermont
(hereinafter called "Landlord"), and THE VERMONT TEDDY BEAR CO., INC., a New
York Corporation with a place of business in Shelburne, County of Chittenden and
State of Vermont (hereinafter called "Tenant").

W I T N E S S E T H:

SECTION 1. Demise, Description of Premises.

Landlord has acquired certain development rights pursuant to the Declaration of
Shelburne South Commercial Park Condominium, dated July 17, 2000, and recorded
in Volume 241, Pages 37-60 of the Shelburne Town Land Records (the
"Declaration"), that will allow Landlord to develop, and add to the Condominium
as Unit #2A, a building bearing a footprint of 120,800 square feet and related
improvements (together the "Facility"), depicted on plans entitled "The Miller
Realty Group, LLP VERMONT TEDDY BEAR Assembly & Shipping Facility South Park
Road, Shelburne, VT OVERALL SITE PLAN", Sheet No. 1, prepared by Lamoureux &
Dickinson Consulting Engineers, Inc., dated April 5, 2004 (Exhibit A hereof)
(hereinafter, the "Premises"). Landlord does hereby agree to construct the
Facility and rent and lease the Premises unto Tenant upon completion thereof as
hereinafter provided. Tenant does hereby agree to hire and rent the Premises
from Landlord, upon the terms and conditions set forth in this Agreement. The
Facility shall be constructed by the Landlord in accordance with the plans and
specifications attached to this Lease Agreement as Exhibit B.

SECTION 2. Initial Term of Lease

.



Said Premises are hereby leased to Tenant, subject to all of the terms and
conditions contained herein, for an initial term of ten (10) years commencing on
the date that Landlord provides to Tenant (i) a certificate that the Facility is
substantially complete and suitable for occupancy by Tenant and (ii) a
Certificate of Occupancy from the Town of Shelburne (the "Commencement Date")
unless said term be sooner terminated as hereinafter provided (the "Initial
Term"). Landlord shall deliver the Facility substantially complete and suitable
for occupancy by Tenant and with a Certificate of Occupancy no later than
October 1, 2004.

SECTION 3. Base Rent; Adjustments

.



(a) Tenant agrees to pay the Landlord, without demand or set off, rent as
follows:

(1) Seven Hundred Sixty Seven Thousand Five Hundred Sixty Eight Dollars and
96/100 ($767,568.96) per year, payable in equal monthly installments of Sixty
Three Thousand Nine Hundred Sixty Four Dollars and 08/100 ($63,964.08) on the
first day of each month, in advance, commencing on October 1, 2004, and
thereafter each month through the Lease Term. In the event that Landlord shall
fail to delivery the facility substantially complete by October 1, 2004 as
described in Section 2 hereof, monthly rent shall abate on a per diem basis
until the Landlord has complied with Section 2 hereof.

(b) The Base Rent set forth in Section 3(a)(1) above shall be increased as of
October 1, 2005, and annually on every October 1 thereafter during the term
hereof by an amount equal to the percentage increase in the CPI-U as defined
herein over the Base Rent for the preceding twelve-month period, but in no event
shall such increase exceed five percent (5%) of the Base Rent for the preceding
twelve-month period. For these purposes the CPI-U is defined to be the "Consumer
Price Index - All Urban Consumers - Northeast Region - Population Size Class C
(50,000 - 500,000), All Items (1982 - 1984 equals 100 hereinafter called the
'Index')", published by the Bureau of Labor Statistics, United States Department
of Labor. In the event that the Department of Labor ceases to publish the CPI-U
Index during the Initial Term or any renewal thereof, the Landlord shall select
an alternative index and shall so notify Tenant. Said alternative index shall
use comparable statistics on the purchasing power of the consumer dollar,
including the same or comparable region and population.

(c) Interest shall accrue at the rate of fifteen percent (15%) per annum on any
Rent, real estate taxes, association fees, or other charges payable to Landlord
not paid within twenty (20) days from the date due.

SECTION 4. Rent Net to Landlord

.



It is the intention of the parties that the rent paid by Tenant to Landlord
shall be absolutely net to Landlord and the terms and provisions of this Lease
shall be interpreted and construed to that effect. All costs associated with
taxes, utilities, operation and maintenance of the premises shall be separately
assessed, metered or apportioned to the Tenant as follows:

(a) Taxes: Tenant shall pay all real and personal property taxes and other
municipal charges levied against the Premises.



(b) Insurance: Tenant shall pay the cost of all insurance to be furnished by
Tenant pursuant to Section 7 hereof;

(c) Utilities: Tenant shall pay all costs of utility services including without
limitation charges for electricity, gas, telephone.

(d) Association Fees: Tenant shall pay the cost of any fee assessed by an
Association to which the Premises are a part.

(e) Maintenance and Repairs: Tenant shall provide for maintenance and repairs,
at its own cost and expense, pursuant to Section 9(b) hereof.

If any governmental authority imposes, assesses or levies a gross receipts tax
on rent or any other tax upon Landlord as a substitute in whole or in part for
real estate tax or assessment, the substitute tax shall be deemed to be a real
property tax and shall be deemed to have been levied upon the Premises. Real
estate taxes shall not, however, include income taxes except for that portion of
the income tax which is the substitute for the real estate taxes which were
formerly collected to support local public elementary and secondary education.

Tenant or its designee shall have the right to contest and review all such taxes
by legal proceedings, or in such other manner as it may deem suitable (which, if
instituted, Tenant or its designee shall conduct promptly at its own cost and
expenses, and free of any expense to Landlord and, if necessary, in the name of
and with the cooperation of Landlord and Landlord shall execute all documents
necessary to accomplish the foregoing).

SECTION 5. Use of the Property.

Tenant shall use the Premises for office/manufacturing/warehousing and for
lawful purposes related thereto.

If the Tenant changes it initial use of the Premises in a manner that
necessitates application for zoning or planning approval or compliance with
other municipal or state regulations, or installation of additional or new
fixtures, systems or improvements at any time during the term of this Lease or
any renewals thereof, Tenant will prosecute and bear the cost of such
applications, installation and/or changes necessary to obtain compliance and
approval and Landlord will cooperate and join in such proceedings as owner
thereof.

The Premises shall not be used for any illegal purpose, nor in violation of any
valid regulation of any governmental body, nor in any manner to create nuisance
or trespass, nor in any manner to invalidate the insurance.

SECTION 6. Representations and Warranties

.



Each signatory to this Lease warrants and represents that he or she has been
duly authorized to execute this Lease on behalf of the party, that all required
notices, votes and actions were taken by the party to enter into this Lease, and
that this Lease is a valid and binding obligation of the party.

SECTION 7. Insurance

.





The Tenant covenants to provide on or before the commencement of the initial
term of this Lease Agreement and to keep enforced during the initial term or any
renewal term:



(a) Pay for and maintain a policy or policies of general liability insurance
issued by companies licensed in Vermont, indemnifying Landlord, Tenant,
mortgagee or mortgage guarantor as their interests may appear, against all
claims or demands for personal injuries to or death of any person, and damage to
or destruction or loss of property, which may or may be claimed to have occurred
on the Premises or in the vicinity of same, such policies to be in such amounts
as Landlord may from time to time reasonably request based on coverage
maintained on comparable properties in Vermont, but in any event, in an amount
not less than $2,000,000.00 for injury to or death of any one or more persons in
any single accident, and not less than $500,000.00 for damage to or destruction
of property. Tenant shall deliver a certificate evidencing that such insurance
coverage is in full force and effect upon demand by Landlord. Said policy or
policies shall provide that there will be no termination without at least thirty
(30) days' advance written notice to Landlord of the intent to terminate. Should
Tenant's use and occupancy of the Premises make it prudent in the Landlord's
reasonable judgment to require special insurance coverage, Landlord may notify
Tenant of the additional insurance requirements and Tenant shall promptly obtain
such policies.

(b) Insure the Premises for loss, damage or destruction by fire and other
casualty, including fire, vandalism, malicious mischief, flood, sprinkler
leakage and all other matters covered by a standard extended coverage
endorsement for one hundred percent (100%) of full insurable replacements costs.

(c) To the extent permitted by such policies and without voiding the insurance
provided thereby, the Landlord and Tenant hereby waive their rights of
subrogation. This paragraph shall not, however, in any manner limit the
liability of the Tenant or the Landlord for damage to property or persons as a
result of the negligence on the part of either party. Tenant shall furnish to
Landlord upon request the policy or policies required herein.

SECTION 8. Option to Extend

.



So long as Tenant is not in default hereunder Tenant shall have the option to
extend the Initial Term for three (3) additional five-year terms under all the
same conditions as set forth herein with the exception of the amount of the Base
Rent as described in Section 3 hereof. In the event that the Tenant intends to
exercise the option granted hereunder, the Tenant shall give the Landlord
written notice of Tenant's intent to exercise said option to extend the term of
the Lease as provided in Section 3 hereof at least one hundred twenty (120) days
but no more than one hundred eighty (180) days prior to the expiration of the
then current term. The Base Rent for each extension term shall be that amount
then due at the expiration of a term increased by an amount equal to the
percentage increase in the CPI-U defined in 3(b) above for the preceding
twelve-month period, but in no event shall such increase exceed five percent
(5%) for the preceding twelve-month period.

SECTION 9. Repairs, Maintenance and Alteration.

(a) Landlord's Obligations.

Landlord covenants and agrees, during the Initial Term and any extension, if
this Lease is extended, to perform necessary repairs and replacement to the
roof, building foundation and structural walls of buildings which comprise the
Premises or in which the Premises are located at its cost and expense, to the
quality and class at least equal to the original work properly executed.
Landlord shall not be required to make any such repairs where same were caused
or occasioned by an act or omission or negligence of Tenant, any sub-Tenant or
their employees, agents, invitees, licensees, visitors or contractors. Except
for Landlord's negligence and/or intentional acts or those of its agents,
servants, assigns, invitees or employees in the performance of Landlord's
obligations as set forth in this Section, Landlord shall not be liable for
interruption in or cessation of any service rendered to the Premises due to any
cause beyond the Landlord's control including, but not limited to: any accident;
the making of repairs, alterations, or improvements; labor difficulties; fuel
and electric supplies or shortages.

(b) Tenant's Obligations.

Except for maintenance and repair to be performed by Landlord pursuant to
Section 9(a) hereof, Tenant shall, at its own cost and expense:

(1) keep and maintain in good order, condition and repair, the Premises, and
each and every part thereof;

(2) Tenant shall make all repairs and replacements to the Premises made
necessary as a result of its negligence and shall make all non-structural
repairs and replacements to the Premises that are reasonably required to keep
and maintain the Premises in good order and repair. Tenants shall perform or
cause to be performed, regular periodic and preventive maintenance on all
heating, air conditioning, plumbing and similar systems located within the
Premises.

(3) Tenant shall not install, operate or maintain any electrical equipment which
will overload the electrical system, or any part thereof, beyond its reasonable
capacity for safe and proper operation as determined by the Landlord, or which
does not bear underwriter's approval; Tenant shall not perform, or permit to be
performed, any act or carry on any practice which may damage, mar or deface the
Premises.

(4) Tenant shall not store materials or equipment outside the buildings on the
Premises if such outside storage is prohibited by applicable permits.

(5) Tenant shall place all trash in receptacles in areas designated by Landlord
and provide for removal of same.

(6) Tenant shall not use or occupy the Premises in a manner which would
unreasonably disturb other tenants or adjoining property owners.

Notwithstanding anything to the contrary contained in this subsection (b),
Tenant shall not be required to perform any repair or maintenance covered by any
warranty received by Landlord from its contractors or suppliers unless and until
Landlord shall have assigned to Tenant its warrantee rights with respect to the
required repair or maintenance. Landlord shall cooperate with Tenant in pursuing
any warranty claims that Landlord or Tenant might have against Landlord's
contractors or suppliers.

Upon the default of Tenant in making such repairs and replacements, the Landlord
may, but shall not be required to, make such repairs and replacements for the
Tenant's account and the expenses thereof shall be collectable against Tenant as
additional rent. If the Landlord desires to make any such repairs and
replacements, the Landlord shall obtain the prior consent of the Tenant before
making such repairs and replacements, unless an emergency exists that makes
Tenant's prior consent impracticable.

SECTION 10. Force Majeure.

During the Lease Term, Landlord or Tenant shall not be required to perform any
term, condition, or covenant in this Lease so long as such performance is
delayed or prevented by force majeure, which shall mean acts of God, epidemics,
cyclones, floods, drought, or by reason of war, declared or undeclared
revolution, civil commotion or strife, acts of public enemies, blockade or
embargo, or by reason of any new law, proclamation, regulation, ordinance or
demand by any government authority, and any other cause not reasonably within
the control of Landlord or Tenant and which, by the exercise of due diligence,
Landlord or Tenant is unable, wholly or in part, to prevent or overcome.

SECTION 11. Reserved Access Rights of Landlord

.



Landlord reserves the right to enter the Premises during Tenant's regular
business hours to make reasonable inspections, to make such repairs, alterations
or additions as may be required or permitted under the provisions of this Lease;
to exhibit reasonably the Premises to prospective purchasers or to perform any
act related to the safety, protection or preservation of the Premises; and
during the three month period prior to the end of the leased term, for the
purposes of exhibiting reasonably the Premises to prospective Tenants. Landlord
shall exercise these reserved rights of access in a manner that minimizes the
disruption of Tenant's business operations.

SECTION 12. Quiet Enjoyment.

Landlord covenants that the Tenant upon paying the rent and complying with the
provisions of this Lease, shall peaceably and quietly have, hold and enjoy the
Premises for the term of this Lease.

SECTION 13. Alterations, Improvements, and Additions

.



No alterations, improvements or additions to the Premises shall be made by
Tenant without the prior written consent of Landlord which shall not be
unreasonably withheld or delayed. All fixtures installed in the Premises by
Tenant shall automatically become the property of Landlord and shall not be
removed upon the expiration or termination of this Lease; provided, however,
that Tenant shall be entitled to remove the following from the Premises, which
shall not be considered fixtures and shall remain at all times the personal
property of Tenant: all personal property and all trade fixtures, machinery,
office, manufacturing and warehouse equipment, racks and shelving.

SECTION 14. Hazardous Materials

.



(a) Tenant shall not use, transport, store, dispose of or in any manner deal
with hazardous materials on the Premises or any adjacent lands and premises of
Landlord (collectively the "Property"), except in compliance with all applicable
federal, state and local laws, ordinances, rules and regulations. The term
"hazardous materials" as used in this Lease shall include, without limitation,
gasoline, petroleum products, explosives, radioactive materials, or any other
substances or materials defined as a hazardous or toxic substance or material by
any federal, state or local law, ordinance, rule or regulation.

(b) Except as provided in Section 14(c), Tenant unconditionally and irrevocably
indemnifies and agrees to defend and hold harmless Landlord and its officers,
employees, agents, contractors and those claiming by, through or under Landlord,
from and against all loss, cost and expense (including attorneys' fees) of
whatever nature suffered or incurred by Landlord on account of the existence at
or on the Property, or the release or discharge at, on, from or to the Property,
during the Lease Term, of any hazardous material, including any claims, costs,
losses, liabilities and expenses arising from the violation (or claimed
violation) of any law, rule, regulation or ordinance or the institution of any
action by any party against Tenant, Landlord or the Property based upon
nuisance, negligence or other tort theory alleging liability due to the improper
generation, storage, disposal, removal, transportation or treatment of any
hazardous material or the imposition of a lien on any part of the Property under
any law pursuant to which a lien or liability may be imposed on Landlord due to
the existence of any hazardous material. Tenant unconditionally and irrevocably
guarantees the payment of any fees and expenses incurred by Landlord in
enforcing the liability of Tenant and this indemnification should Landlord
prevail in such action. If any Remedial Work is required because of, or in
connection with, any occurrence or event covered by the indemnity set forth in
this Section 14(b), Tenant shall either perform or cause to be performed the
Remedial work in compliance with the applicable law, regulation, order or
agreement, or shall promptly reimburse Landlord for the cost of such Remedial
Work. If Tenant elects to perform the Remedial Work, all Remedial Work shall be
performed by one or more contractors selected by Tenant and approved in advance
in writing by Landlord and under the supervision of a consulting engineer,
selected by Tenant and approved in advance in writing by Landlord. Otherwise,
Landlord shall select the contractor(s) and the consulting engineer. All costs
and expenses of such Remedial Work shall be paid either directly, or in the form
of reimbursement to Landlord, by Tenant including without limitation, the
charges of such contractor(s) and the consulting engineer, and Landlord's
reasonable attorneys' fees and costs incurred in connection with monitoring or
review of such Remedial Work. If Tenant shall fail to timely commence, or cause
to be commenced, or fail to diligently prosecute to completion, such Remedial
Work, Landlord may cause such Remedial Work to be performed, and all costs and
expenses thereof, or incurred in connection therewith, shall be covered by the
indemnity set forth in this Section 14(b). All such costs and expenses shall be
due and payable upon demand therefor by Landlord.

(c) Landlord unconditionally and irrevocably indemnifies and agrees to defend
and hold harmless Tenant and its officers, employees, agents, contractors and
those claiming by, through or under Tenant, from and against all loss, cost and
expense (including attorneys' fees) of whatever nature suffered or incurred by
Tenant on account of the existence at or on the Property, or the release or
discharge at, on, from or to the Property, prior to the Commencement Date or
thereafter if such release or discharge is caused by the Landlord, its officers,
employees, agents or contractors, of any hazardous material, including any
claims, costs, losses, liabilities and expenses arising from the violation (or
claimed violation) of any law, rule, regulation or ordinance or the institution
of any action by any party against Tenant, Landlord or the Property based upon
nuisance, negligence or other tort theory alleging liability due to the improper
generation, storage, disposal, removal, transportation or treatment of any
hazardous material or the imposition of a lien on any part of the Property under
any law pursuant to which a lien or liability may be imposed on Tenant due to
the existence of any hazardous material. Landlord unconditionally and
irrevocably guarantees the payment of any fees and expenses incurred by Tenant
in enforcing the liability of Landlord and this indemnification should Tenant
prevail in such action. If any Remedial Work is required because of, or in
connection with, any occurrence or event covered by the indemnity set forth in
this Section 14(c), Landlord shall perform or cause to be performed the Remedial
Work in compliance with the applicable law, regulation, order or agreement. If
Landlord elects to perform the Remedial Work, all Remedial Work shall be
performed by one or more contractors selected by Landlord and approved in
advance in writing by Tenant and under the supervision of a consulting engineer,
selected by Landlord and approved in advance in writing by Tenant. Otherwise,
Tenant shall select the contractor(s) and the consulting engineer. All costs and
expenses of such Remedial Work shall be paid either directly, or in the form of
reimbursement to Tenant, by Landlord including without limitation, the charges
of such contractor(s) and the consulting engineer, and Tenant's reasonable
attorneys' fees and costs incurred in connection with monitoring or review of
such Remedial Work. If Landlord shall fail to timely commence, or cause to be
commenced, or fail to diligently prosecute to completion, such Remedial Work,
Tenant may cause such Remedial Work to be performed, and all costs and expenses
thereof, or incurred in connection therewith, shall be covered by the indemnity
set forth in this Section 14(c). All such costs and expenses shall be due and
payable upon demand therefor by Tenant.

(d) The obligations of Landlord and Tenant under this Section 14 shall survive
the termination of this Agreement.

SECTION 15. Fire and Other Casualty

.



(a) If the Premises or any portion thereof is damaged by fire or any other
casualty and is unable to be occupied by Tenant, a proportionate part of the
rent shall be abated and suspended until the Premises can again be fully
occupied and has been restored to their former condition by Landlord, and this
Lease shall remain in full force and effect. In the alternative, Landlord may,
at its sole discretion, but not later than sixty (60) days following the damage,
give Tenant notice of Landlord's election to terminate this Lease. If the
Landlord does not terminate the Lease as aforesaid, Landlord shall commence
restoration or repair of the Premises within ninety (90) days after the date of
the damage and shall complete restoration or repair in a diligent manner, but in
no event more than one hundred fifty (150) days after the date of the damage,
unless Tenant has agreed, in writing, to a longer period of time. In the event
that Landlord fails to repair or restore the Premises in the manner set forth
herein or otherwise fails to pursue such restoration or repairs in a diligent
manner, the Tenant may terminate this Lease thirty (30) days after Tenant
notifies Landlord in writing of such default and Landlord fails to make or
complete said repairs or restoration within said thirty (30) day period.

(b) Termination of this Lease in accordance with the foregoing provisions shall
not prejudice the rights and remedies of Landlord and Tenant under this
agreement prior to such termination, and any rent owing shall be paid up to such
date and any payments of rent made by Tenant which were on account of any period
subsequent to such date shall be returned to Tenant.

SECTION 16. Eminent Domain.

During the term of this Lease, if the whole of the Premises or such portion
which materially adversely affect the Tenant's use and enjoyment of the Premises
is taken in a condemnation proceeding or by any right of eminent domain, this
agreement, at the option of Tenant, shall terminate on the date of such taking,
and the rent and any additional rent reserved herein shall be apportioned and
paid to the date of such taking. The Tenant shall have no interest in any
damages awarded the Landlord in compensation for any taking in condemnation or
eminent domain with respect to the value of the Property and the Facility. The
Tenant may maintain a separate action for any damages sustained by Tenant by
reason of said condemnation or proceeding for the taking of Tenant's leasehold
estate, including personal property, trade fixtures and business loss.

In the event of a partial taking that does not materially adversely affect
Tenant's use and enjoyment of the Premises, Landlord shall diligently restore
the Premises to the extent feasible and the rent and additional rent shall be
adjusted in an equitable manner.

SECTION 17. Default after Occupancy

.



If any one or more of the following events ("Events of Default") shall occur:

(a) if the Tenant shall fail to pay any Basic Rent, or other sum payable
hereunder as the same becomes due and payable within ten (10) days after written
notice from Landlord; or

(b) if the Tenant shall fail to perform or comply with any terms of this Lease
other than those referred to in subparagraph (a) above or with any term of any
other agreement between the parties, and such failure shall continue for more
than thirty (30) days after the Tenant receives notice from Landlord or
knowledge of such failure; provided, however, that if such default cannot
reasonably be cured within said thirty (30) days period, no Event of Default
shall occur if Tenant commences to cure within said thirty (30) day period and
diligently pursues such cure; or

(c) if the Tenant shall make a general assignment for the benefit of creditors
or shall admit in writing its inability to pay its debts as they become due, or
shall file a petition in bankruptcy, or shall be adjudicated a bankrupt or
insolvent, or shall file a petition seeking any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, or shall file an answer admitting
or not contesting the material allegations of a petition filed against it in any
such proceeding, or shall seek or consent to or acquiesce in the appointment of
any trustee, receiver or liquidator of the Tenant or any material part of its
properties; or

(d) if, within ninety (90) days after the commencement of any proceeding against
the Tenant seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, such proceeding shall not have been dismissed or stayed (or
within ninety (90) days after the expiration of any such stay such proceeding
shall not have been dismissed), or if, within ninety (90) days after the
appointment without the consent or acquiescence of the Tenant of any trustee,
receiver or liquidator of the Tenant or of any material part of its properties,
such appointment shall not have been vacated or stayed (or within ninety (90)
days after the expiration of any such stay such appointment shall not have been
vacated).

Then and in such event, regardless of the pendency of any proceeding which has
or might have the effect of preventing the Tenant from complying with the terms
of this Lease, the Landlord may at any time thereafter, during the continuance
of any such default, give a written termination notice to the Tenant specifying
the Event of Default and a date (not less than ten days from the date of giving
such notice) on which this Lease shall terminate, and on such date, subject to
the provisions of this Lease relating to the survival of Tenant's obligations,
the term of this Lease shall terminate by limitation and all rights of the
Tenant under this Lease shall cease.

Upon an Event of Default and subsequent termination of this Lease, Tenant shall
immediately vacate the Premises and surrender the same to Landlord in good
condition, reasonable wear and tear excepted. Thereafter, Landlord shall use
commercially reasonable efforts to relet the Premises and Tenant shall pay to
Landlord on the last day of each month, an amount equal to the average monthly
rental due from Tenant for the twelve (12) months immediately prior to such
termination, less the sum of the net receipts, if any to Landlord from the
reletting of the Premises (such net receipts to be computed by deducting from
the gross receipts such expenses of Landlord in connection with putting the
Premises in good order and repair and with reletting the same, including all
legal, brokerage and other costs incurred in connection therewith and/or on
account of Tenant's default). Tenant's obligation to continue to pay rent shall
continue until the last day of the term of this Lease as if this Lease had not
in fact been terminated. If, after an Event of Default and termination, Tenant
fails to vacate and surrender the Premises, Tenant shall pay all costs
reasonably incurred by Landlord in requiring Tenant to vacate, including
reasonable attorneys' fees and disbursements.

SECTION 18. Liability and Indemnification

.



(a) Tenant shall indemnify Landlord and save Landlord harmless from suits,
actions, damages, liability and expense in connection with loss of life, bodily
or personal injury or property damage arising from or out of the use or
occupancy of the Premises or any part thereof, except those arising from or out
of any act or omission of Landlord, or its agents, contractors, employees,
servants, invitees, licensees, or concessionaires or a breach by Landlord of its
obligations under this Lease Agreement, or occasioned wholly or in part by any
act or omission of Tenant, its agents, contractors, employees, servants,
invitees, licensees, or concessionaires, and Tenant shall indemnify Landlord and
save Landlord harmless from such suits, actions, damages, liability and expense
arising out of or caused by such breach, act or omission.

(b) Tenant shall give prompt notice to Landlord in case of fire or accidents on
the Premises or of defects therein or in any fixtures or equipment.

(c) Landlord shall indemnify Tenant and save Tenant harmless from suits,
actions, damages, liability and expense in connection with loss of life, bodily
or personal injury or property damage arising from any act or omission of
Landlord, its agents, contractors, employees, servants, invitees, licensees, or
concessionaires, or a breach by Landlord of its obligations under this Lease
Agreement and Landlord shall indemnify Tenant and save Tenant harmless from such
suits, actions, damages, liability and expense arising out of or caused by such
breach, act or omission.

SECTION 19. Accord and Satisfaction

.



No payment by Tenant or receipt by Landlord of a less amount than the monthly
rent herein stipulated shall be deemed to be other than on account of the
earliest stipulated rent, nor shall an endorsement or statement on any check or
any letter accompanying any check or payment as rent be deemed an accord and
satisfaction and Landlord may accept such check or payment without prejudice to
Landlord's right to recover the balance of such rent or pursue any other remedy
in the Lease provided. Partial payment shall only be construed as an accord and
satisfaction if specifically set forth in a separate instrument signed by
Landlord.

SECTION 20. Subordination, Attornment and Collateral Assignment

.



(a) At the option of Landlord or any mortgagee, this Lease Agreement and the
Tenant's interest hereunder, shall be subject and subordinate, upon terms and
conditions consistent with this Agreement, to any mortgage, deed of trust, or
any method of financing or refinancing now or hereafter placed against the
Premises and to all renewals, modifications, replacements, consolidations and
extensions thereof, provided that no subordination or subjecting of this Lease
Agreement and Tenant's interest shall be effective until Landlord has obtained
and delivered to Tenant a fully executed non-disturbance agreement in form
satisfactory to Tenant, providing that so long as the Tenant performs all of its
obligations hereunder and agrees to attorn to such mortgagee or beneficiary of
deed of trust, then Tenant's right to possession under this Lease Agreement
shall remain in full force and effect for the full term hereof, as extended, and
further assurances from said mortgagee that it will claim no interest in
Tenant's personal property of any kind or nature.

(b) If the holder of record of a first mortgage of Landlord's interest in the
Premises shall have given prior written notice to Tenant that it is the holder
of said mortgage and that such notice includes the address at which notices to
such mortgagee are to be sent, then Tenant agrees to give notice to the holder
of record of such first mortgage, simultaneously with any notice given to
Landlord to correct any default of Landlord as hereinabove provided, and shall
permit the holder of record and such first mortgage to, within thirty (30) days
after receipt of said notice, correct or remedy such default before Tenant may
take any action under this Lease by reason of such default.

(c) Tenant shall, in the event of the sale or assignment of Landlord's interest
in the Premises, or in the event of the issuance of a certificate of
non-redemption in any proceedings brought for the foreclosure of a mortgage of
Landlord's interest in the Premises, or in the event of exercise of the power of
sale under any mortgage made by Landlord covering the Premises, attorn to the
purchaser or foreclosing mortgagee and recognize such purchaser or foreclosing
mortgagee as Landlord under this Lease, provided that any defaults are cured as
provided in Section 20(b) above.

(d) Notwithstanding any provision elsewhere in this Lease Agreement, the Tenant
shall have the right to mortgage, grant a security interest in, or assign its
interest in this Lease Agreement as collateral for loans (including renewals,
modifications, replacements, consolidations and extensions thereof) from time to
time without Landlord's prior consent or the prior consent of any mortgagee
holding a mortgage on the Demised Premises, provided that no such mortgage,
security interest or assignment shall extend to or affect the fee, the
reversionary interest, or the estate of the Landlord or any mortgagee in and to
the fee to the Demised Premises.

SECTION 21. Estoppel Certificates

.



Either party, upon written request of the other, shall furnish to the other
party, a statement duly executed and acknowledged, to any mortgagee or
purchaser, or any other person or entity specified in such request:

(a) as to whether this Lease has been amended and the substance of such
amendment;

(b) as to the validity and force and effect of this Lease;

(c) as to the existence of any default hereunder;

(d) as to the existence of any offsets, counterclaims or defenses hereto on the
part of the party executing the certification; and

(e) as to any other matters as may reasonably be so requested, so long as any
requested provisions do not alter the provisions of this Lease Agreement.

This statement must be furnished within ten (10) days after receipt of the
request and the contents thereof shall be binding upon the party executing the
certification.

SECTION 22. Surrender of Premises; Holding Over

.



(a) At the expiration of the Lease Term or any Extension Term, Tenant shall
surrender the Premises in the same condition in which they were upon the
Commencement Date, reasonable wear and tear excepted, and shall deliver all keys
and combinations to locks to Landlord. Before surrendering said Premises, Tenant
shall remove all personal property including all trade fixtures, and shall
repair any damage caused thereby as provided in Section 10(b). Tenant's
obligation to perform this provision shall survive the Lease Term. If Tenant
fails to remove its property upon the expiration of the Lease Term, Landlord
may, among other remedies, cause such properties to be removed and disposed of
with the costs of such removal and disposal to be borne by the Tenant.

(b) Any holding over after the expiration of the Lease Term or any renewal term
shall be construed to be a tenancy at will, and shall be on the terms herein so
far as is applicable, except that Landlord reserves the right to increase the
Base rent upon thirty (30) days' advance written notice to Tenant, and such
tenancy shall be terminated upon thirty (30) days' advanced written notice by
either party.

SECTION 23. Successors and Assigns

.



All rights and liabilities herein given to, or imposed upon, the respective
parties hereto shall extend to and bind the several respective heirs, executors,
administrators, successors and assigns of the said parties; and if there shall
be more than one Tenant, they shall all be bound jointly and severally by the
terms, covenants and agreements herein. No rights, however, shall inure to the
benefit of any assignee of the Tenant unless the assignment to such assignee has
been approved by Landlord in writing, as provided in Sections 20 and 24 hereof.

SECTION 24. Assignment, Subletting

.



Except as provided in Section 20(d) hereof, the Tenant shall not assign this
Lease, or sublet the Premises nor any part thereof without the written consent
of the Landlord; provided, however, that such consent shall not be unreasonably
withheld or delayed upon the Landlord having been provided adequate information
to make an informed judgment that any assignee or subtenant has the financial
ability to carry out the terms and obligations of this Lease, or the terms of
the proposed sublease, and upon securing written confirmation from Tenant that
it shall remain fully liable for the performance of this Lease.



SECTION 25. Non-Waiver

.



(a) No agreement to accept a surrender of the Premises prior to the expiration
of the Lease Term shall be valid unless in writing and signed by an authorized
representative of Landlord. The delivery of keys by or on behalf of Tenant for
any part of the Premises to any employee or partner of Landlord or to Landlord's
agent or any employee of such agent shall not operate as a termination of this
Lease or as a surrender of the Premises.

(b) The failure of Landlord or Tenant to seek redress for violation or breach
of, or to insist on the strict performance of, any covenant of this Lease
whether by express waiver or otherwise, shall not be construed as a waiver of
any subsequent violation or breach or the same covenants.

(c) The receipt by Landlord of rent with knowledge of the breach of any covenant
of this Lease shall not be deemed a waiver of such breach.

(d) The failure of Landlord to enforce any of the rules and regulations against
Tenant or any other tenant in the Property shall not be deemed a waiver of any
such rule or regulation.

(e) Landlord's consent to, or approval of, any act by Tenant requiring
Landlord's consent or approval shall not be deemed to waive or render
unnecessary Landlord's consent to or approval of any subsequent similar act by
Tenant.

SECTION 26. Severability

.



It is the intention of the parties hereto that if any provision of this
Agreement is capable of two constructions, one of which would render the
provision valid, then the provision shall

have the meaning which renders it valid. If any term or provision or any portion
thereof of this Lease, or the application thereof to any person or
circumstances, shall, to any extent, be invalid or unenforceable, the remainder
of this Lease, or the application of such term or provision to persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby and each term and provision of this Lease shall be
valid and be enforced to the fullest extent permitted by law.

SECTION 27. Entire Agreement, Applicable Law

.



This Lease with any exhibits and riders attached hereto contains the entire
agreement of the parties and no representations, inducements, promises or
agreements not embodied herein shall be of any force or affect, unless the same
are in writing and signed by or on behalf of the party to be charged. The
captions of particular sections are inserted as a matter of convenience and in
no way affect or define the scope or intent of this Lease or any provision
thereof. This Agreement shall be governed by and interpreted in accordance with
the laws of the State of Vermont.

SECTION 28. Captions

.



The captions and numbers appearing herein are inserted only as a matter of
convenience and are not intended to define, limit, construe, or describe the
scope or intent of any section or paragraph, nor in any way affect this Lease.

SECTION 29. Notices

.



Any notice required to be given by the terms of this Lease shall be in writing,
and if mailed, deemed received three (3) days after deposit in the United States
mails, or if transmitted by facsimile, deemed received on the date of such
facsimile.

If to Landlord: The Miller Realty Group, LLP

599 Avenue D

Williston, VT 05495

If to Tenant: The Vermont Teddy Bear Co., Inc.

6655 Shelburne Road

Shelburne, VT 05482

ATTN: Elisabeth B. Robert, CEO

SECTION 30. Recording

.



Landlord and Tenant agree that this Agreement shall not be recorded. Recordation
of this Lease in a public record shall automatically terminate this Lease and it
shall be null, void, and of no further force and effect unless Landlord
specifically nullifies the automatic termination in writing. At Tenant's option
and expense, a memorandum of lease may be recorded in accordance with 27 V.S.A.
Subsection 341(c).

SECTION 31. Waiver of Jury Trial.

In the event the Landlord shall commence any summary proceedings or action for
non-payment of rent or additional rent hereunder, Tenant shall not interpose any
counterclaim of any nature or description in such proceeding or action, except
for mandatory counterclaims, but shall advance any claim which it may have in
and independent proceeding. The parties hereto waive a trial by jury on any and
all issues arising in connection therewith, or the Tenant's use or occupancy of
the Premises. In the event Tenant shall commence any action against Landlord for
failure to perform any of the covenants or agreements herein contained to be
kept and fulfilled on the part of the Landlord, the parties hereto waive a jury
trial on any and all issues arising in connection therewith.

SECTION 32. Rights Under Declaration

.



 

For so long as no Event of Default has occurred under this Lease Agreement,
Tenant shall have the right to exercise all of Landlord's rights as an Owner of
Unit 2A under the Declaration, including without limitation, serving as
Landlord's representative on the Board of Directors of the Association and
casting Landlord's vote at any meeting of the Unit Owners; provided, however,
that Tenant shall not be entitled to case any vote in the name of Landlord that
would amend in any manner the Declaration or the Bylaws of the Association
without first obtaining the prior written consent of Landlord, which consent
shall not be unreasonably withheld or delayed.

IN WITNESS WHEREOF, the parties hereto have executed this Lease Agreement, as of
the date first above-written.

IN PRESENCE OF:

THE MILLER REALTY GROUP, LLP, Landlord

 

 

_________________________ By:__________________________________

Its Duly Authorized Agent

 

THE VERMONT TEDDY BEAR CO., INC.,

Tenant

 

 

___________________________ By:__________________________________

Its Duly Authorized Agent

 

 

STATE OF VERMONT

CHITTENDEN COUNTY, SS.

At Williston in said County and State, this _____ day of July, 2004, personally
appeared TIMOTHY R. MILLER, Duly Authorized Agent of THE MILLER REALTY GROUP,
LLP, and he acknowledged the foregoing instrument, by him subscribed, to be his
free act and deed and the free act and deed of THE MILLER REALTY GROUP, LLP.

Before me, ______________________

Notary Public

STATE OF VERMONT

CHITTENDEN COUNTY, SS.

At ________________________ in said County and State, this _____ day of July,
2004, personally appeared ______________________, Duly Authorized Agent of THE
VERMONT TEDDY BEAR CO., INC., and he/she acknowledged the foregoing instrument,
by him/her subscribed, to be his/her free act and deed and the free act and deed
of THE VERMONT TEDDY BEAR CO., INC.

Before me, ______________________

Notary Public